.




                                                  opmon         Bo.     O-446

                                                  ReS Are o:dn opc:rated ruehine8
                                                      for dlrpnrlry    crnltaw
                                                      aEpkh8 mubrTlco ooln-
                                                      operate6 moblaeV      end
                                                         eaempt        iraathe tax lerie4
                                                         by hrt.        VOWn-M

          Ka are la reoslpt   of your letter    of &ixoh 9, 1939     mquert-
lae our oplnlo~   66 to whether 4ola-ope~stb6     mohlner   hutteiled   la
ladler’  met room    aad wslch 6lrpeE8e raaltiry     napklnn are us~t710e
0cln-o  exnted mohlnes*    and thorsfon    4x-t    troll the tax lmpoeed
by Art T414 004984,   Rs+leed lN6tUte8,    on OOrtain eoln-opcratbb
maohlnea.
             nrtiolo        To494-4      r4464    44 f0uow.c

             ‘ten       pny t~lophon~r,
                     rcstrre,           pay to114tr, aa4 4-e
      ltte +andln(( machiaao *hloh are cow 8ubJeot  wizard ecu-
      tlon    or    grois     r444fptr      tax    and    m84rvlao            4oia-o      .rrtrd
      m6ahlse~8* ar that              t-4X-B18 detlned,              are     exgnra    r f e%bmpt
      rrw  abe tar           lsrl4d      hsnln,     an4    Ch.        oshsr      prOri4iOnr         of
      tblr-84oflaa.”


             “The    term      'Ircrohaadlre       or    Muir         oofn         anta
      ssohIzu*    as usod hare18 rho11 meen ad loo “p u44 errrr ooh-
      op+mted     mah!ae of any kind or oharaoter,     rblcb dlrpeaser
      or wade     or rhloh lr uacd or operated for d~rpsn8lng or
         ronding aemhaadi8a,   ooamxIltle8, confnotione    or m4l4
         and wr11ob 18 opentod             by or nlth           6011~8 or ntal             llug8,
         tot4a4 or oheoks. m                 r0umrrp            4n     4x9~4441~          uoiu444
      wlthln uld to a a ltuAd cmwaer, gu8 mmhlner,
      eaa6rrl.huahlrum, h Kk4 m4r     ~hin44,   44dtd127
      e-        0-t   phowe=D& O-8        m
      X'84108, SBd Sl& Other ~i.lbO~?'d   W gro
                                              di%?%h
                or rend syauk4180,           oonmoditl-,      limr00tw8
                .-
           iLtiia 90471-8
                   i@             (b) L‘Was &I rOilOW8:

           “The tern *operator* 68 wed herein dud1 moan ana
      inoltid~ 6ny person rimi oolpanl, sswoi6tlon or aor-
      poratltm rho exhlb8tB, &day8    or pancltr to be 4x0
      hibite&   or tlleplafsd,     la hls   or lta plaoa of burines8
      or upcut pnd808   midor bl8 or it5          omtrol, any tooin-
      opentad   mtwhln~' In tllir St&@..

           AS notbd above        rsohiner   vhlch    dls ens8 “morotxtudlnan am
aprssel~    browbt rlthln        olaem of rsaohPuam l
                                  the                ubjeotd  to the
        gami04     OOiU-OQOmt4d 1#0~1R@8~ 8m 4%4#?#0d rrw the b%
%‘tLore      mretiner  which Ql4ptin44 merohmulee  lra srpms8ly  exolb4
frw    the beflnltlon of ruob exempted moh:nol.
            Suoh ~pkinr    4o8aoditier
                            sn            rrbiah 61-4r&4 8t every dw
&ore.    Tbnt *4x4 sr4 memhnD4lU      18 tao plain    to e&St of n-t;.
Tb4 z344biao4 rererre6 to are not l  x sq trm      tb0 t4x.

                                                    Toum   t*rJy   trDlJ